  Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




    In the Matter of Laurene Yu                             DECLARATION OF
                  Plaintiff                                 LAURENE YU
                                                            IN SUPPORT OF
            AGAINST                                         SECOND AMENDED
                                                            COMPLAINT AND
    City of New York                                        MOTION TO OPPOSE
    100 Church                                              DEFENDANTS’
    New York, NY 10007                                      OPPOSITION
             And
    Administration for Children Services (ACS)              17-CV-7327(AJN)(BCM)
    150 William Street, New York, NY 10038
          Defendants




       Pro Se Plaintiff, LAURENE YU declares, under penalty of perjury and pursuant to

28 U.S.C. § 1746, that the following is true and correct:

       1.         This declaration is respectfully submitted in support of my Second

                  Amended Complaint, and Motion in Opposition to Dismiss by Defendants

                  in its entirely pursuant to Federal Rules of Civil Procedure Rule 12(b).

       2.          Annexed hereto as Exhibit “A” is a true and accurate copy from website

       https://nypost.com/2016/12/18/acs-employs-more-bosses-than-abuse-caseworkers/

       3.         Annexed hereto as Exhibit “B” is a true and accurate cover sheet from

                  Arbitrator Decision and Award, for Out of Title Work proven that I was

                  competent and did work doing similar work as Supervisor Postiglione, but

                  was not recognized and penalized instead by delay and tribulation.




                                                                                             1
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 2 of 32



    4.      Annexed hereto as Exhibit “C” is a true and accurate copy of internal ACS

            EEO memo visible since 2007, titled Inappropriate Behavior in the

            Workplace against Asians.

    5.      Annexed hereto as Exhibit “D” (1-4) is a true and accurate copy of NYS

            ALJ Judgment Award for Unemployment after termination in 2016, under

            Defendants’ second default. Notice was also stated Defendants to appeal

            this determination.

    6.      Annexed hereto as Exhibit “E” is a true and accurate copy of recordings of

            my registered email on file for the Courts, “laurene.yu@gmail” being

            blocked from Defendants.

    7.      Annexed hereto as Exhibit “F” (1-2) is a true and accurate copy of my

            documents recorded to Defendants on Workplace Violence Report against

            Supervisor Postiglione and Supervisor Simmons, that was never

            investigated.

    8.      Annexed hereto as Exhibit “G” is a true and accurate copy of Supervisor

            Postiglione’s email in 2015 receiving “Reinstatement pay” in which she

            denied being demoted, and not having to follow my path through the Union

            Collective Bargaining Agreement. Notice was endorsed by Defendants,

            Commissioners and Administrators, Michael Hannon, Sharon McDougall

            and Dgwanti Parbhudial.

    9.      Annexed hereto as Exhibit “H” (1-3) is a true and accurate copy of a sample

            of my recordings of the major malfunctions in both an Apple and PC

            computer unseen before.




                                                                                         2
 Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 3 of 32



      10.      Annexed hereto as Exhibit “I” is a true and accurate copy of 2015 ACS

               newsletter announcing Supervisor Kaytlin Simmons’ appointment and

               credentials which ALJ Ziogniotti stated “had no reason to lie.”

      11.      Annexed hereto as Exhibit “J” is a true and accurate copy of US EEOC

               CHARGE, dated July 28, 2017 and Dismissal and Notice of Rights dated

               Aug. 10, 2017.




               I declare under penalty of perjury that the foregoing is true and correct.




Dated: New York, New York
       August 27, 2020



                                                        Laurene Yu
                                                        Pro se Plaintiff




                                                                                            3
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 4 of 32




      EXHIBIT A
    Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 5 of 32




METRO



ACS employs more bosses than abuse caseworkers
By Rich Calder and Bruce Golding                                                                            December 18, 2016 | 11:32pm | Updated




Bill de Blasio
Getty Images


The city’s beleaguered child welfare agency has become bloated with bosses under Mayor Bill de Blasio, with honchos accounting for more
than one-quarter of its workforce — and even outnumbering the caseworkers sent to investigate suspected child abuse, an analysis by The
Post has found.

And, adding insult to injury, the biggest earner this past scal year was a sta plumber.

Payroll records reveal that more than 28 percent of employees at the Administration for Children’s Services held management titles during
 scal 2016.

Of the 1,932 upper-echelon workers employed by ACS, only 496 were “child protective specialist supervisors” dealing directly with cases of
abuse and neglect, while the rest lled out the agency’s bureaucracy.

Meanwhile, outgoing Commissioner Gladys Carrion — who last week announced she was quitting amid ire over the recent beating deaths
of two kids who were on the agency’s radar — earned less than a veteran ACS plumber.

Mark Kane took home $228,529 between July 1, 2015, and June 30, 2016, compared with the $217,451 earned by Carrion, records show.

Another plumber, Joseph LaBarbara, pocketed $184,831, enough to make him ACS’s eighth-highest-paid employee for the year.

Under de Blasio, the entire ACS sta shrank to 6,883 employees during scal 2016 from 6,995 during scal 2013, the last budget period
over which Ex-Mayor Mike Bloomberg had complete control.

But while the total number of workers fell, de Blasio added 187 bosses to the 1,745 under Bloomberg.

The latest ACS payroll lists 747 “supervisors” and “superintendents,” 630 “administrators,” 510 “directors” and 43 “managers” for a total of
1,932 bosses, including the commissioner and deputy commissioner.

Yet there were just 1,864 workers directly handling child welfare cases.
   Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 6 of 32
The 28 percent of ACS sta that makes up management exceeds the 23 percent at the city’s Department of Homeless Services and is
double the 14 percent at the Department of Health.

City Comptroller Scott Stringer on Sunday called The Post’s ndings “troubling.”

“Lives are at stake, and we’ve seen too many of our most vulnerable children fall through the cracks,” he said. “We need to eliminate the
bloated bureaucracy and ensure that we put children, not adults, rst.”

Councilman Joe Borelli (R-Staten Island) compared ACS unfavorably to the Los Angeles Department of Children and Family Services, saying
it spends “a billion more to investigate less than half the cases.”

ACS was rocked last week by a state report that faulted it in the Sept. 26 beating death of 6-year-old Zymere Perkins following ve failed
investigations into abuse.

The state ordered the city to appoint an outside monitor for ACS.



       SEE ALSO




       Caseworker, supervisor
       among ACS workers who
       botched tot’s case


Kane, the payroll-topping plumber, couldn’t be reached, but LaBarbara said their wallets were fattened in part by lump-sum checks covering
eight years of retroactive pay raises.

“This is not a year-over-year thing. It was a total uke that year,” said LaBarbara, 57, of Staten Island.

ACS spokesman José Bayona said, “We have a total of 135 senior managers at ACS, assistant, associate and deputy commissioners. The
rest are middle managers.”

He also said the agency’s plumbers performed maintenance and repairs at 50 to 75 sites.


FILED UNDER   ADMINISTRATION FOR CHILDREN’S SERVICES, BILL DE BLASIO, CHILD ABUSE, ENDANGERING THE WELFARE OF A CHILD, GLADYS CARRION,
12/18/16
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 7 of 32




      EXHIBIT B
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 8 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 9 of 32




       EXHIBIT C
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 10 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 11 of 32




       EXHIBIT D
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 12 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 13 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 14 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 15 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 16 of 32




       EXHIBIT E
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 17 of 32




       1. Wilkens,  Kimberly E. (Law) (kwilkens@law.nyc.gov)
       This message was rejected by the recipient e-mail system. Please check the
       recipient's e-mail address and try resending this message, or contact the
       recipient directly.

       2. Sullivan, Donald (Law) (Dsulliva@law.nyc.gov)
       This message was rejected by the recipient e-mail system. Please check the
       recipient's e-mail address and try resending this message, or contact the
       recipient directly.

       3. The following organization rejected your message: csmail.nyc.gov
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 18 of 32




       EXHIBIT F
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 19 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 20 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 21 of 32




       EXHIBIT G
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 22 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 23 of 32




       EXHIBIT H
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 24 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 25 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 26 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 27 of 32




         EXHIBIT I
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 28 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 29 of 32




         EXHIBIT J
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 30 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 31 of 32
Case 1:17-cv-07327-AJN-BCM Document 72 Filed 08/28/20 Page 32 of 32
